Opinion issued August
12, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00717-CR
———————————
Arthur Lee Jackson, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 174th District Court 
Harris County, Texas

Trial Court Case No. 1109073
 

 
MEMORANDUM OPINION
          Appellant, Arthur Lee Jackson, was
convicted in trial court cause number 1109073 of the offense of murder and
sentenced to confinement for 20 years. 
Appellant filed a notice of appeal and the appeal was assigned to this
court as appellate number 01-09-00717-CR. 
Appellant also filed a timely motion for new trial.
          When appellant’s brief was not timely filed, we abated this
appeal and remanded the case to the trial court to determine if appellant
desired to pursue his appeal.  In
response to our order of  abatement,
appellant’s counsel notified the Clerk of this Court that the trial court had
granted appellant’s motion for new trial. We reinstate the appeal.  
          The appeal of appellant’s judgment of conviction is now
moot.  Tex. R. App. P. 21.9.
          Accordingly, the appeal is dismissed as moot.
          Any pending motions are dismissed as moot.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).